Title: William Smith Shaw to Abigail Adams, 11 February 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            Philadelphia Feb 21st [11] 1799 Monday Eve.
            My dear Aunt
          
          With this I send you two more copies of the dispatches— A defence of the Alien & sedition bills Divernois letter, Giffords address to the Loyal association &c the pamphlet setting forth the pernicious effects of stage plays. The last mentioned pamphlet was sent to the president the night after he went to the theatre and another quaker sent two more the Evening after.— they are grieved to the soul that the president should go to balls & theatres.
          A most infamous fracas took place here yesterday. Reynolds and three or four more went to the Roman Catholic church in fourth street in the forenoon and placed themselves in conspicuous places— Reynolds on one of the monuments in the church yard and made an harangue against the two bills—the Alien & sedition and then invited the congregation to come and sign a petition to congress for their repeal. but he could not gain a single proselyte not even there. A young fellow went up to him & knocked him down Reynolds got up,

took a loaded pistol from his pocket & pointed it at his breast, it was snatched from his hands. The rascals were taken up and caryed before the Mayor and were bound over for two thousand pounds for which they soon found bail. While they were at the Mayor’s office that infernal rascal of a democratic Judge went to the Mayor— treated him in a most scandalous manner—said the bail was excessive fifty dollars would have been enough and was oveheard telling them to take their hats & go out & he would bear them out in it. The president would insist on his being invited to dine here the other day.
          Have you read Dr Morse’s thanksgiving sermon In the appendix he has published some things that never were published before. If you have not read it you will be gratifyed in perusing it. You will know the writer of the greater part of the letters.
          Long before this will reach you Mr. T. A. will have arrived—to whom please to kindly remember me.
          With affection / your
        